Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2019

                                     No. 04-18-00603-CR

                                  Brian Dwayne WILLIAMS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-1568-CR-C
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
        Court reporter Lori Schmid has filed a third request for an extension of time to file the
reporter’s record. The request is GRANTED. The reporter’s record is due on or before February
6, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court